Exhibit 10.1

EXECUTION VERSION

Third Amendment Agreement to Facility Agreement

THIRD AMENDMENT AGREEMENT TO FACILITY AGREEMENT (this “Third Amendment
Agreement”), dated 1 June 2017 by and among GENER8 MARITIME SUBSIDIARY VIII
INC., a Marshall Islands corporation (the “Borrower”), the Owner Guarantors and
Hedge Guarantors hereto, GENER8 MARITIME, INC., a Marshall Islands corporation
(the “Parent Guarantor”), the Lenders party hereto from time to time, THE
EXPORT-IMPORT BANK OF KOREA (the “KEXIM”), CITIBANK, N.A., LONDON BRANCH (the
“ECA Agent”) and NORDEA BANK AB (PUBL), NEW YORK BRANCH (“Nordea”), as Facility
Agent (in such capacity, the “Facility Agent”) and as Security Agent under the
Security Documents (in such capacity, the “Security Agent”). Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined shall
have the respective meanings provided such terms in the Facility Agreement
referred to below.

W I T N E S S E T H

WHEREAS, the Borrower, the Lenders from time to time party thereto, and the
Facility Agent are parties to a Facility Agreement, dated as of 31 August 2015
(as amended by an Amendment No. 1 dated 20 October 2016 and a second amendment
agreement dated 24 March 2017, and as the same may be further amended, restated,
modified or otherwise supplemented from time to time, the “Facility Agreement”);

WHEREAS, the Borrower has requested certain amendments to the Facility
Agreement; and

WHEREAS, subject to the terms and conditions of this Third Amendment Agreement,
the parties hereto wish to amend certain provisions of the Facility Agreement as
herein provided.

I.



Amendments to Facility Agreement.

1.



The definition of “Availability Period” appearing in Clause 1.1 of the Facility
Agreement is hereby deleted and replaced with the following and all references
to such term in the Facility Agreement shall be accordingly construed:

““Availability Period” means in relation to each Vessel Loan, the period from
and including the date of this Agreement up to and including,

(a)



the earlier of:

(i)



the Delivery Date of the Ship to which that Vessel Loan relates; and

(ii)



30 September 2017, or

(b)



such later date as may be agreed by the Lenders and K-Sure with the Borrower.”

2.



The definition of “Termination Date” appearing in Clause 1.1 of the Facility
Agreement is hereby deleted and replaced with the following and all references
to such term in the Facility Agreement shall be accordingly construed:

““Termination Date”  means in relation to a Vessel Loan:

(a)



in respect of the Commercial Tranche relating thereto, the date which is the
earlier of (i) the date falling 60 Months from the Utilization Date of that
Vessel Loan and (ii) 30 June 2022; and





 

--------------------------------------------------------------------------------

 



(b)



in respect of each of the KEXIM Guaranteed Tranche, the KEXIM Funded Tranche and
the K-Sure Tranche relating thereto, the date which is the date falling 144
Months from the Utilization Date of that Vessel Loan (subject to the Put
Options).”

3.



Clause 26.1(b) of the Facility Agreement is hereby deleted and replaced with the
following and all references to such clause in the Facility Agreement shall be
accordingly construed:

“The Parent Guarantor and the Borrower shall ensure that commencing from the
first Utilisation Date and thereafter throughout the Security Period, there
shall be maintained in the Minimum Liquidity Account (which shall be subject to
an Accounts Security executed by the Parent Guarantor in favour of the Security
Agent), an amount which, when aggregated with 50% of the amount standing in the
credit balance of the Debt Service Reserve Account, shall be no less than the
Minimum Liquidity Amount.”

4.



In consideration of the Lenders agreeing to the amendments set out in this Third
Amendment Agreement, the Borrower and the other Obligors each hereby:

(a)



agrees to indemnify the Lenders of any costs, liabilities or expenses incurred
by the Finance Parties (including without limitation, any Break Costs) and other
break-funding costs associated or in connection with such amendments; and

(a)



undertakes to procure the execution by the relevant Owner Guarantor (on the date
hereof) of an addendum in relation to each Mortgage (which is in existence at
the date hereof) in connection with, inter alia, the amendments contained
herein.

II.



Miscellaneous Provisions.

1.



In order to induce the Lenders to enter into this Third Amendment Agreement, the
Borrower hereby represents and warrants that (i) no Default or Event of Default
exists as of the Third Amendment Effective Date (as defined herein) after giving
effect to this Third Amendment Agreement and (ii) all of the representations and
warranties contained in the Facility Agreement and the other Finance Documents
are true and correct in all material respects on the Third Amendment Effective
Date after giving effect to this Third Amendment Agreement, with the same effect
as though such representation and warranties had been made on and as of the
Third Amendment Effective Date (it being understood that any representation or
warranty that by its terms is made as of a specific date shall be true and
correct in all material respects as of such specific date).

2.



This Third Amendment Agreement is limited precisely as written and shall not be
deemed to (i) be a waiver of or a consent to the modification of or deviation
from any other term or condition of the Facility Agreement and the other Finance
Documents or any of the other instruments or agreements referred to therein
except as set forth herein or (ii) prejudice any right or rights which any of
the Lenders or the Facility Agent now have or may have in the future under or in
connection with the Facility Agreement, as amended hereby, the other Finance
Documents or any of the other instruments or agreements referred to therein. The
Facility Agent, the Security Agent and the Lenders expressly reserve all their
rights and remedies except as expressly set forth in this Third Amendment
Agreement.

3.



This Third Amendment Agreement may be executed in any number of counterparts and
by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A complete set of
counterparts shall be lodged with the Borrower and the Facility Agent.





 

--------------------------------------------------------------------------------

 



4.



THIS THIRD AMENDMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

5.



This Third Amendment Agreement shall become effective as of the date (the “Third
Amendment Effective Date”) that the Facility Agent provides a written
confirmation (which may be in hardcopy, by email and/or facsimile) to the
Borrower, the Guarantor and the Lenders that:

(a)



it has received from each of the parties to this letter, a copy of this Third
Amendment Agreement duly signed by such parties (whether in a single document or
in counterparts); and

(a)



the Borrower shall have paid to the Facility Agent all reasonable out-of-pocket
costs and expenses incurred in connection with this Third Amendment Agreement
and the other Finance Documents.

6.



From and after the Third Amendment Effective Date, all references in the
Facility Agreement and each of the other Finance Documents to the Facility
Agreement shall be deemed to be references to the Facility Agreement, as
modified hereby. From and after the Third Amendment Effective Date, this Third
Amendment Agreement shall for all purposes constitute a Finance Document.

7.



By executing this Third Amendment Agreement, the Obligors hereby confirm their
agreement to the change to the Facility Agreement set out herein and affirm all
its obligations and liabilities contained in the Finance Documents to which each
is a party and confirm that all such Finance Documents continue in full force
and effect notwithstanding the amendments set out in this Third Amendment
Agreement. 

*            *            *





 

--------------------------------------------------------------------------------

 



Execution Pages

GENER8 MARITIME SUBSIDIARY VIII INC.,  as Borrower

 

 

 

 

/s/  George Fikaris

 

Name:  George Fikaris

 

Title:  Vice President and Secretary

 

 

 

GENER8 MARITIME, INC., as Parent Guarantor

 

 

 

 

/s/  George Fikaris

 

Name:  George Fikaris

 

Title:  Vice President

 

 

 

GENER8 MARITIME SUBSIDIARY V INC., as Shareholder

 

 

 

 

/s/  George Fikaris

 

Name:  George Fikaris

 

Title:  Secretary

 

 

 

GENER8 NAUTILUS LLC

GENER8 MACEDON LLC

GENER8 NOBLE LLC

GENER8 ETHOS LLC

GENER8 PERSEUS LLC

GENER8 THESEUS LLC

GENER8 HECTOR LLC

GENER8 NESTOR LLC

GENER8 NEPTUNE LLC

GENER8 ATHENA LLC

GENER8 APOLLO LLC

GENER8 ARES LLC

GENER8 HERA LLC

GENER8 CONSTANTINE LLC

GENER8 OCEANUS LLC,

as Owner Guarantors and Hedge Guarantors

 

 

 

 

/s/  George Fikaris

 

Name:  George Fikaris

 

Title:  Manager

 

 





 

--------------------------------------------------------------------------------

 



CITIBANK, N.A., LONDON BRANCH, as Commercial Lender

 

 

 

 

/s/  Meghan O’Connor

 

Name:  Meghan O’Connor

 

Title:  Vice President

 

 

 

NORDEA BANK AB (PUBL), NEW YORK BRANCH, as Commercial Lender

 

 

 

 

 

/s/  Erik Havnvik

    

/s/  Martin Lunder

Name:  Erik Havnvik

 

Name:  Martin Lunder

Title:  First Vice President

 

Title:  Senior Vice President

 

 

ABN AMRO CAPITAL USA LLC, as Commercial Lender

 

 

/s/  Rajbir Talwar

    

/s/  Urvashi Zutshi

Name:  Rajbir Talwar

 

Name:  Urvashi Zutshi

Title:  Director

 

Title:  Managing Director

 

 

DNB CAPITAL LLC, as Commercial Lender

 

 

/s/  Cathleen Buckley

    

/s/  Andrew J. Shohet

Name:  Cathleen Buckley

 

Name:  Andrew J. Shohet

Title:  Senior Vice President

 

Title:  Vice President

 

 

DVB BANK SE, as Commercial Lender

 

 

/s/  Sona Krijger-Dolbakyan

    

/s/  Christian Cruden

Name:  Sona Krijger-Dolbakyan

 

Name:  Christian Cruden

Title:  Vice President

 

Title:  Vice President

 

 

SKANDINAVISKA ENSKILDA BANKEN AB, as Commercial Lender

 

 

/s/  Marten Sennerup

    

/s/  Magnus Rundgren

Name:  Marten Sennerup

 

Name:  Magnus Rundgren

Title:

 

Title:

 





 

--------------------------------------------------------------------------------

 



CITIBANK, N.A., LONDON BRANCH, as KEXIM Guaranteed Lender

 

 

 

 

/s/  Meghan O’Connor

 

Name:  Meghan O’Connor

 

Title:  Vice President

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., HONG KONG BRANCH, as KEXIM Guaranteed
Lender

 

 

/s/  Derek Mui

    

/s/  Winnie Tse

Name:  Derek Mui

 

Name:  Winnie Tse

Title:  Director

 

Title:  Vice President

 

 

INDUSTRIAL AND COMMERCIAL BANK OF CHINA, BUSAN BRANCH, as KEXIM Guaranteed
Lender

 

 

 

 

/s/  Lee, Taek Hwi

 

Name:  Lee, Taek Hwi

 

Title:  Deputy General Manager

 

 

 

KOMMUNAL LANDSPENSJONSKASSE GJENSIDIG FORSIKRINGSSELSKAP, as KEXIM Guaranteed
Lender

 

 

 

 

/s/  Aage Schaanning

 

Name:  AAGE SCHAANNING

 

Title:  CFO

 

 

 

MITSUBISHI UFJ TRUST AND BANKING CORPORATION, as KEXIM Guaranteed Lender

 

 

/s/  Naoki Shimmura

 

Name:  Naoki Shimmura

 

Title:  General Manager

 

          Structured Finance Division II

 

 

 

NONGHYUP BANK, as KEXIM Guaranteed Lender

 

 

 

 

/s/  Lee, Arn Soo

 

Name:  Lee, Arn Soo

 

Title:  General Manager

 

          Investment Banking Dept.

 

 





 

--------------------------------------------------------------------------------

 



KOMMUNAL LANDSPENSJONSKASSE GJENSIDIG FORSIKRINGSSELSKAP, as KEXIM Guaranteed
Lender

 

 

 

 

 

 

Name:

 

Title:

 

 

 

CITIBANK, N.A., LONDON BRANCH, as K-Sure Lender

 

 

 

 

/s/  Meghan O’Connor

 

Name:  Meghan O’Connor

 

Title:  Vice President

 

 

 

ABN AMRO CAPITAL USA LLC, as K-Sure Lender

 

 

/s/  Rajbir Talwar

    

/s/  Urvashi Zutshi

Name:  Rajbir Talwar

 

Name:  Urvashi Zutshi

Title:  Director

 

Title:  Managing Director

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A., HONG KONG BRANCH, as K-Sure Lender

 

 

/s/  Derek Mui

    

/s/  Winnie Tse

Name:  Derek Mui

 

Name:  Winnie Tse

Title:  Director

 

Title:  Vice President

 

 

CAIXABANK, S.A., as K-Sure Lender

 

 

/s/  Isabel Marquez

    

/s/  Bernat Antolin

Name:  ISABEL MARQUEZ

 

Name:  BERNAT ANTOLIN

Title:  ASSET FINANCE

 

Title:  ASSET FINANCE

 

 

LANDESBANK HESSEN-THUERINGEN GIROZENTRALE, as K-Sure Lender

 

 

/s/  Stefan Krotin

    

/s/  Navina Lucke

Name:  Stefan Krotin

 

Name:  Navina Lucke

Title:  VP

 

Title:

 

 





 

--------------------------------------------------------------------------------

 



MITSUBISHI UFJ TRUST AND BANKING CORPORATION, as K-Sure Lender

 

 

 

 

/s/  Naoki Shimmura

 

Name:  Naoki Shimmura

 

Title:  General Manager

 

          Structured Finance Division II

 

 

 

THE EXPORT-IMPORT BANK OF KOREA, as KEXIM

 

 

 

 

/s/  Kwon Hyuk Joon

 

Name:  Kwon Hyuk Joon

 

Title:  Director

 

 

 

CITIBANK, N.A., LONDON BRANCH, as ECA Agent

 

 

 

 

/s/  Meghan O’Connor

 

Name:  Meghan O’Connor

 

Title:  Vice President

 

 

 

NORDEA BANK AB (PUBL), NEW YORK BRANCH, as Facility Agent

 

 

 

 

/s/  Erik Havnvik

 

Name:  Erik Havnvik

 

Title:  First Vice President

 

 

 

 

 

/s/  Martin Lunder

 

Name:  Martin Lunder

 

Title:  Senior Vice President

 

 

 

NORDEA BANK AB (PUBL), NEW YORK BRANCH,  as Security Agent

 

 

 

 

/s/  Erik Havnvik

 

Name:  Erik Havnvik

 

Title:  First Vice President

 

 

 

 

 

/s/  Martin Lunder

 

Name:  Martin Lunder

 

Title:  Senior Vice President

 

 

 

 

--------------------------------------------------------------------------------